Citation Nr: 1039764	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  06-36 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) located 
in Columbia, South Carolina 


THE ISSUES


1.  Entitlement to service connection for a lumbar spine 
disorder.  

2.  Entitlement to service connection for a left varicocele.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The Veteran had active service from March 1990 to March 1994 and 
from July 2004 to October 2005.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) located 
in Columbia, South Carolina.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.  

In his September 2010 written argument, the Veteran's 
representative requested that service connection be 
granted for an appendectomy performed on May 13, 2003, 
while the Veteran was on active duty for training.  The 
Veteran's representative also requested that the Veteran 
be awarded special monthly compensation for 
impotency/erectile dysfunction as secondary to his 
service-connected PTSD or medications taken in association 
with his service-connected PTSD.  As these issues are not 
before the Board, they are referred to the RO for 
appropriate action.  


REMAND

The Board notes that the Veteran has indicated that both 
disabilities had their onset in his second period of service.  
The Board further observes that with regard to the Veteran's 
second period of service, there have no service treatment records 
associated with the claims folder for this period of time.  

The Board does note that for a period of time the Veteran was 
attached to Charlie Battery, 1st of the 178th Field Artillery 
Battalion, Camp Navistar, Kuwait APO AE 09317, based upon 
documentation received showing that he had been awarded the 
Combat Action Ribbon.  

The Board further observes that in June 2006, the RO forwarded a 
request for records to Commander, Co. B., 4th BN 1/118th In. of 
the South Carolina National Guard to attempt to obtain any 
treatment records in his possession.  

The Board also notes that a request for the Veteran's personnel 
records was made to the National Personnel Records Center by the 
RO in June 2006 but said request only covered the time period 
from the Veteran's first period of service.  

In August 2006, a second request for service treatment records 
was made to Commander, Co. B., 4th BN 1/118th In. of the South 
Carolina National Guard.  The request indicated that a negative 
reply was required by law.  

Following issuance of the letter, service treatment records were 
received on August 28, 2006, covering the time period from May 
2003 to July 2004 relating to the Veteran's period of National 
Guard duty.  The records did not contain any information relating 
to the Veteran's period of active military service from July 2004 
to October 2005.  

In the November 2006 statement of the case, the RO made reference 
to available service medical records revealing complaints of and 
treatment for acute back pain diagnosed as muscle strain.  The 
Board is unable to locate such records.  

In his September 2006 written argument, the Veteran's 
representative also noted the absence of any service treatment 
records from July 2004 to the present, which would include the 
Veteran's second period of active duty.  

Based upon the above, it appears that service treatment records 
for the Veteran's second period of active duty service have not 
been associated with the claims folder.  There have also been no 
findings made with regard to the availability of these records.  
VA has a duty to attempt to obtain these records and to notify 
the Veteran if the records are unavailable.  See 38 C.F.R. 
§ 3.159(c)(2) and (e). 

As it relates to the issue of service connection for a left 
varicocele, the Board notes that in treatment records forwarded 
by the Veteran, he was found to have a left varicocele in May 
2005.  The varicocele was noted by ultrasound.  The Board further 
observes that the Veteran was afforded a VA examination in July 
2006.  At the time of the examination, the examiner indicated 
that physical examination revealed no finding of a varicocele.  

The Board notes that the Veteran was not afforded an ultrasound 
at the time of the July 2006 examination to determine the absence 
or presence of the left varicocele.  The Veteran has continued to 
report having pain and discomfort from the injury.  As a 
varicocele was found through ultrasound in service, and, as the 
Veteran is still complaining of pain in the area, he should be 
afforded an additional VA examination, to include an ultrasound, 
to determine the absence or presence of a varicocele or residuals 
therefrom.  

Accordingly, the case is REMANDED for the following action:

1.  An attempt should be made to obtain 
copies of all personnel and service 
treatment records of the Veteran for his 
period of active duty from July 15, 2004, 
through October 22, 2005, through all 
possible sources.  If the requested records 
are not available, it should be fully 
documented as to what steps were taken when 
attempting to obtain these records.  See 
38 C.F.R. § 3.159(c)(2) and (e).

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current left varicocele or 
residuals thereof.  All indicated tests and 
studies, including an ultrasound, are to be 
performed and all findings are to be 
reported in detail.  The claims folder must 
be made available to the examiner for 
review in conjunction with the examination 
and such review should be noted.  The 
examiner is requested to render an opinion 
at to whether it is at least as likely as 
not (50 percent probability or greater) 
that any left varicocele or residuals 
therefrom is related to the Veteran's 
period of active service.  If no varicocele 
is present, the examiner should so state.  
A complete detailed rationale is requested 
for any opinion that is rendered.  

3.  After undertaking any other development 
deemed appropriate, the RO/AMC should 
readjudicate the issues on appeal.  If any 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
with a supplemental statement of the case 
containing all pertinent laws and 
regulations and afforded an opportunity to 
respond before the record is returned to 
the Board for future review.  

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

